Title: Thomas Jefferson to Hugh Holmes, 21 December 1818
From: Jefferson, Thomas
To: Holmes, Hugh


          
            Dear Sir
            Monticello
Dec. 21. 18.
          
          I inclose you the letter to mr Cathalan of Marseilles which you request in yours of the 6th. let me advise you by all means, besides the wine of Nice, to desire from him some of Bergasse’s claret. be assured you will find it a fine wine, superior to most of what can be bought in America, and it will cost you there 24. francs, say a guinea the box of 24. bottles.
          After the pleasure of seeing you here, I became much worse, and was indeed reduced very low. but I am now in good health and strength, and much indebted to my friends for their sympathies on the occasion. Accept the assurance of my great esteem & respect.
          
            Th: Jefferson
          
        